DETAILED ACTION
In this instant application, claims 1-9 have been considered and examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Objections
These following claims are objected to because of the following informalities:
Claim 5 is objected to because of missing limitations of dependency. For the purpose of examination, Examiner interprets that claim 5 depends on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brune et al. (Brune – US 2002/0105331 A1) in view of Lagnado (Lagnado – US 2015/0072721 A1).

As to claim 1, Brune discloses an apparatus for use with a system for performing an inground operation in which a drill string extends from a drill rig to an inground tool with the apparatus supported at least proximate to the inground tool during the inground operation, said apparatus comprising:
a transmitter (Brune: [0061] and FIG. 7 the transmitter 100: Transmitter 100 includes a sensor/conditioning section 102 and a carrier generation/antenna drive section 104. Transmitter 100 is generally configured for use in a boring tool, in certain instances, the transmitter may be used in above ground applications such as, for example, in a calibration and/or system test unit (not shown)) configured for transmitting at least one signal (Brune: Abstract and FIG. 1 the locating signal: The boring tool includes a transmitter for transmitting a locating signal at two or more selectable frequencies) from the transmitter using one of at least two different transmit power levels (Brune: [0102]-[0103], [0117], and FIG. 7: multi-frequency transmitter 100 may be configured to transmit a locating signal at one or more carrier frequencies and/or power levels consistent with the foregoing disclosure. In addition to the reasons given above for varying the power and frequency parameters described above, still further highly advantageous reasons for varying these parameters will be described at appropriate points hereinafter) except for the claimed limitations of at least by a duty cycle control of the signal that is different for each different transmit power level.
the transmitter using one of at least two different transmit power levels at least by a duty cycle control of the signal that is different for each different transmit power level, as suggested by Lagnado, which discloses the transmitter using one of at least two different transmit power levels at least by a duty cycle control of the signal that is different for each different transmit power level (Lagnado: Abstract, [0011]-[0013], [0021]-[0025], [0029]-[0031], FIG. 1 and FIG. 3-5: for example, the "duty cycle" of wireless transmissions can refer to a measure of an amount of time (102) that the electronic device is active (in wirelessly transmitting signals) relative to an amount of time (104) that the electronic device is idle (in wirelessly transmitting signals), within a predefined time interval (100). The predefined time interval (100) can be of any predefined length of time. As an example, the predefined time interval (100) can be the time interval associated with SAR measurements (e.g. 6 minutes). in other examples, other predefined time intervals can be used).
Therefore in view of teachings by Brune and Lagnado, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the boring tool system of Brune to include the transmitter using one of at least two different transmit power levels at least by a duty cycle control of the signal that is different for each different transmit power level, as suggested by Lagnado. The motivation for this is to control radiation exposure level of signal transmissions.

As to claim 2, Brune and Lagnado disclose the limitations of claim 1 further comprising the apparatus of claim 1 wherein said transmitter (Brune: FIG. 2 the transmitter 22 and FIG. 7 the transmitter 100) transmits at least one signal for at least one of locating the transmitter Brune: Abstract and FIG. 1 the locating signal: The boring tool includes a transmitter for transmitting a locating signal at two or more selectable frequencies) and characterizing an orientation of the transmitter (Brune: Abstract, [0015], [0063], [0101]-[0104], [0112], and FIG. 7: A frequency selection arrangement, cooperating with the first arrangement, determines the selected one of the frequencies based, at least in part, on a pitch orientation of the transmitter).

As to claim 3, Brune and Lagnado disclose the limitations of claim 1 further comprising the apparatus of claim 1 wherein said transmitter (Brune: FIG. 2 the transmitter 22) is configured for at least one of transmitting a locating signal (Brune: Abstract and FIG. 1 the locating signal: The boring tool includes a transmitter for transmitting a locating signal at two or more selectable frequencies) based on one signal (Brune: [0063]-[0065], [0108], FIG. 7 and FIG. 17: The driver section receives a power selection input on a power select line 142 from microprocessor 122. In this way, the output of transmitter 100 may be tailored to drilling conditions, for example, to conserve battery power in a shallow drill run or to increase transmitter output at longer ranges and/or drilling depths or even to stop transmission altogether during idle periods of a drilling operation. Control of the power as well as other functions can be achieved using procedures such as have been described for frequency control. The transmitter can send encoded data (as is done for roll, pitch and other parameters) to allow the receiver to adjust its calibration for the new signal strength) and driving the drill string as an electrical conductor (Brune: FIG. 2 the drill string 18) based on another signal (Brune: [0007], [0107]-[0109], FIG. 7 and FIG. 17: As one alternative to subjecting the boring tool to a roll orientation sequence, signaling may be communicated to the boring tool using an isolated conductor carried within the drill string) and said different power levels (Lagnado: Abstract, [0011]-[0013], the "duty cycle" of wireless transmissions can refer to a measure of an amount of time (102) that the electronic device is active (in wirelessly transmitting signals) relative to an amount of time (104) that the electronic device is idle (in wirelessly transmitting signals), within a predefined time interval (100). The predefined time interval (100) can be of any predefined length of time. As an example, the predefined time interval (100) can be the time interval associated with SAR measurements (e.g. 6 minutes). in other examples, other predefined time intervals can be used) are applied to at least one of transmitting the locating signal and driving the drill string (Brune: [0102]-[0103], [0117], and FIG. 7: multi-frequency transmitter 100 may be configured to transmit a locating signal at one or more carrier frequencies and/or power levels consistent with the foregoing disclosure. In addition to the reasons given above for varying the power and frequency parameters described above, still further highly advantageous reasons for varying these parameters will be described at appropriate points hereinafter).

As to claim 9, Brune and Lagnado discloses all the method for providing an apparatus for use with a system for performing an inground operation in which a drill string extends from a drill rig to an inground tool with the transmitter supported at least proximate to the inground tool during the inground operation limitations as claimed that mirrors the apparatus for use with a system for performing an inground operation in which a drill string extends from a drill rig to an inground tool with the apparatus supported at least proximate to the inground tool during the inground operation limitations in claim 1; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for providing an apparatus for use with a system for performing an inground operation in which a drill string extends from a drill rig to an inground tool with the transmitter supported at least proximate to the inground tool during the inground operation, said method comprising:
configuring a transmitter (Brune: [0061] and FIG. 7 the transmitter 100: Transmitter 100 includes a sensor/conditioning section 102 and a carrier generation/antenna drive section 104. Transmitter 100 is generally configured for use in a boring tool, in certain instances, the transmitter may be used in above ground applications such as, for example, in a calibration and/or system test unit (not shown)) as part of the apparatus for transmitting at least one signal (Brune: Abstract and FIG. 1 the locating signal: The boring tool includes a transmitter for transmitting a locating signal at two or more selectable frequencies) therefrom using one of at least two different transmit power levels (Brune: [0102]-[0103], [0117], and FIG. 7: multi-frequency transmitter 100 may be configured to transmit a locating signal at one or more carrier frequencies and/or power levels consistent with the foregoing disclosure. In addition to the reasons given above for varying the power and frequency parameters described above, still further highly advantageous reasons for varying these parameters will be described at appropriate points hereinafter) at least for locating the transmitter by a duty cycle control of the signal that is different for each different transmit power level (Lagnado: Abstract, [0011]-[0013], [0021]-[0025], [0029]-[0031], FIG. 1 and FIG. 3-5: for example, the "duty cycle" of wireless transmissions can refer to a measure of an amount of time (102) that the electronic device is active (in wirelessly transmitting signals) relative to an amount of time (104) that the electronic device is idle (in wirelessly transmitting signals), within a predefined time interval (100). The predefined time interval (100) can be of any predefined length of time. As an . 

Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brune et al. (Brune – US 2002/0105331 A1) in view of Lagnado (Lagnado – US 2015/0072721 A1) and further in view of Lusted (Lusted – US 2013/0272449 A1).

As to claim 4, Brune and Lagnado disclose the limitations of claim 1 except for the claimed limitations of the apparatus of claim 1 wherein said transmitter is configured to use three or more different power levels for transmitting said signal.
However, it has been known in the art of encoding information from the transmitter to the receiver to implement said transmitter is configured to use three or more different power levels for transmitting said signal, a suggested by Lusted, which discloses said transmitter is configured to use three or more different power levels for transmitting said signal (Lusted: Abstract, [0015]-[0017], [0022]-[0023], [0026]-[0027], [0029], FIG. 2-3: depending upon the particular protocol used in this embodiment, one or more signals that may be communicated via backplane 50 and/or one or more links 51 may comprise one or more of a plurality of possible voltage levels (e.g., as set forth in, and/or in accordance with the communication protocol employed), and by appropriately selecting these one or more levels and/or maintaining the one or more selected levels for one or more appropriate time periods, particular data and/or command values may be encoded in and/or by the one or more signals, in accordance with such protocol).
Brune, Lagnado, and Lusted it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the boring tool system of Brune and Lagnado, to include said transmitter is configured to use three or more different power levels for transmitting said signal, a suggested by Lusted. The motivation for this is to provide information from the transmitter to the receiver using voltage levels.

As to claim 5, Brune, Lagnado, and Lusted disclose the limitations of claim 4 further comprising the apparatus of claim wherein the three or more power levels are separated by a stepwise increase from one power level to the next (Lusted: Abstract, [0015]-[0017], [0022]-[0023], [0026]-[0027], [0029], FIG. 2-3: depending upon the particular protocol used in this embodiment, one or more signals that may be communicated via backplane 50 and/or one or more links 51 may comprise one or more of a plurality of possible voltage levels (e.g., as set forth in, and/or in accordance with the communication protocol employed), and by appropriately selecting these one or more levels and/or maintaining the one or more selected levels for one or more appropriate time periods, particular data and/or command values may be encoded in and/or by the one or more signals, in accordance with such protocol).

As to claim 6, Brune, Lagnado, and Lusted disclose the limitations of claim 1 further comprising the apparatus of claim 1 wherein the transmitter is configured for controlling a gain level of the signal in conjunction with the duty cycle control to establish the different transmit power levels (Lagnado: Abstract, [0011]-[0013], [0021]-[0025], [0029]-[0031], FIG. 1 and FIG. 3-5: for example, the "duty cycle" of wireless transmissions can refer to a measure of an amount of time (102) that the electronic device is active (in wirelessly transmitting signals) relative to an amount of time (104) that the electronic device is idle (in wirelessly transmitting signals), within a predefined time interval (100). The predefined time interval (100) can be of any predefined length of time. As an example, the predefined time interval (100) can be the time interval associated with SAR measurements (e.g. 6 minutes). in other examples, other predefined time intervals can be used and Lusted: Abstract, [0015]-[0017], [0022]-[0023], [0026]-[0027], [0029], FIG. 2-3: depending upon the particular protocol used in this embodiment, one or more signals that may be communicated via backplane 50 and/or one or more links 51 may comprise one or more of a plurality of possible voltage levels (e.g., as set forth in, and/or in accordance with the communication protocol employed), and by appropriately selecting these one or more levels and/or maintaining the one or more selected levels for one or more appropriate time periods, particular data and/or command values may be encoded in and/or by the one or more signals, in accordance with such protocol).

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brune et al. (Brune – US 2002/0105331 A1) in view of Lagnado (Lagnado – US 2015/0072721 A1) and further in view of Greene et al. (Greene – US 2007/0149162 A1).

As to claim 7, Brune and Lagnado disclose the limitations of claim 1 except for the claimed limitations of the apparatus of claim 1 wherein the transmitter is configured to change a duty cycle of the signal for the duty cycle control based on a percentage of off time versus a percentage of on time of said signal.
the transmitter is configured to change a duty cycle of the signal for the duty cycle control based on a percentage of off time versus a percentage of on time of said signal, a suggested by Greene, which discloses the transmitter is configured to change a duty cycle of the signal for the duty cycle control based on a percentage of off time versus a percentage of on time of said signal (Greene: Abstract, [0051]-[0052], [0090], [0105], FIG. 1 and FIG. 13-14: if the transmitted power is pulsed at 60 Hz with a fifty percent duty cycle, the ON time will be approximately 8.3 ms and the OFF time will also be approximately 8.3 ms. This means that the rectifier will supply no current to the load during the OFF period).
Therefore, in view of teachings by Brune, Mack, and Greene it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the boring tool system of Brune and Mack, to include the transmitter is configured to change a duty cycle of the signal for the duty cycle control based on a percentage of off time versus a percentage of on time of said signal, a suggested by Greene. The motivation for this is to implement a known method for modulating a signal.

As to claim 8, Brune, Mack, and Greene disclose the limitations of claim 7 further comprising the apparatus of claim 7 wherein the percentage of off time versus the percentage of on time of the signal changes by an equal percentage from one transmit power level to the next transmit power level (Greene: Abstract, [0051]-[0052], [0090], [0105], FIG. 1 and FIG. 13-14: if the transmitted power is pulsed at 60 Hz with a fifty percent duty cycle, the ON time will be approximately 8.3 ms and the OFF time will also be approximately 8.3 ms. This means that the rectifier will supply no current to the load during the OFF period).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Carobolante, US 2014/0266018 A1, discloses systems and methods for extending the power capability of a wireless charger.
Wang, US 2013/0342178 A1, discloses power supply mode switching circuit and method.
Alberth et al., US 2013/0028300 A1, discloses pulse frequency modulation (PFM) mode lock out for regulators when receive signal quality is low.
Ghabra et al., US 2011/0170590 A1, discloses power regulator.
Raghavan et al. discloses Architectural Comparison of Analog and Digital Duty Cycle Corrector for High Speed I/O Link.
Wikipedia discloses pulse width modulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684